Matter of Weaver v Sweeney (2019 NY Slip Op 08679)





Matter of Weaver v Sweeney


2019 NY Slip Op 08679


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2019-09383

[*1]In the Matter of Everette Weaver, petitioner,
vPeter P. Sweeney, etc., respondent.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.
Everette Weaver, Hopewell Junction, NY, petitioner pro se.

Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondent, Peter P. Sweeney, a Justice of the Supreme Court, Kings County, from enforcing so much of an order dated April 12, 2019, issued in an action entitled CitiMortgage, Inc. v Weaver , pending in the Supreme Court, Kings County, under Index No. 18430/09, as enjoined the petitioner from filing additional papers in that action without leave of court.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., BALKIN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court